Citation Nr: 0001243	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-48 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, currently diagnosed as major depressive disorder 
with paranoid features.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1992 to 
June 1993.  

This appeal arises from December 1995 and September 1996 
rating decisions from the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for a major depressive disorder with 
paranoid features.  Since perfecting his appeal, the veteran 
moved to a last known address in Nevada.  


FINDINGS OF FACT

1.  The medical evidence includes a diagnosis of a current 
psychiatric disability, currently diagnosed as chronic major 
depressive disorder with paranoid features.  

2.  There was no diagnosis of a psychiatric disability at 
entry into active duty, and medical records show that there 
is a continuity of psychiatric symptoms, including 
depression, since service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disability, currently diagnosed as major 
depressive disorder with paranoid features, is well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  

2.  A psychiatric disability, currently classified a major 
depressive disorder, was incurred during active service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b) 
(1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The July 1992 enlistment examination report stated that the 
veteran's psychiatric condition was normal, no psychiatric 
defects or diagnoses were noted, and he denied a history of 
nervous trouble of any sort.  The veteran entered service in 
November 1992.  

In March 1993, the veteran's wife was seen at the mental 
health clinic for alcohol dependence.  The examiner stated 
that no problems with the veteran were noted.  

In May 1993, the veteran presented at the mental health 
clinic with appetite and sleep disturbances, weight changes, 
and suicidal ideation.  He had no homicidal ideations, 
delusions, or hallucinations.  His dress was adequate, and 
his psychomotor activity was mildly slow.  His affect was 
mildly restricted.  With respect to his mood, the veteran 
reported that he did not care about anything.  His speech was 
slow.  He had no memory impairment, and his judgment was 
below average.  He was oriented as to time, place, person, 
and situation.  The diagnosis was adjustment disorder with 
mixed anxiety and depressed mood.  A week later, the examiner 
prescribed medications.  The veteran was instructed to return 
to the clinic but he did not keep his appointment in late May 
1993.  

In June 1993, the veteran walked in to the mental health 
clinic.  He reported that he was upset about family problems 
and ambivalent about staying in the Air Force.  He denied any 
suicidal ideation, intent, or plan.  The assessment was 
unchanged.  He was told to return to the clinic but he did 
not keep his appointment 2 weeks later.  Soon after, the 
veteran separated from service.  

The February 1994 outpatient progress notes from Philhaven 
Behavioral Healthcare Services stated that the veteran was at 
the clinic because of the breakup of his marriage in 1992-
1993 and the realization, 2 months ago, of a possible 
homosexual orientation.  The veteran's global assessment 
function (GAF) score was 59-60, and his highest GAF in the 
past year was 71.  The diagnosis was major depression of a 
single episode of moderate severity.  The September 1995 
letter from Philhaven stated the veteran was seen for 2 
outpatient therapy sessions and 1 psychiatric medication 
evaluation and that the veteran terminated treatment 
prematurely.  

The September 1995 examination report from Bridgeway Center 
Inc. Behavioral Healthcare Services stated that the veteran 
worked as an asphalt handler until he injured his abdominal 
muscles while lifting asphalt 2 weeks earlier.  He became 
very depressed because the injury forced him to change jobs.  
He hated his new job as a night shift clerk at a gas station 
because he hated dealing with customers and believed the 
supervisor talked badly about him.  The veteran had many 
negative thoughts because he could not lift anything over 10 
pounds or perform the work on engines that he enjoyed, and he 
feared never completing college.  The veteran felt hopeless 
and was no longer interested in anything pleasurable.  He 
reported no appetite and a decrease in energy.  He felt life 
was worthless, and he did not care about anything.  The 
veteran said that small tasks were difficult, and he 
sometimes thought about death.  He reported that he felt this 
way in 1993 when his marriage broke up and that the 
depression at that time lasted off and on for 1-1/2 years.  
He reported paranoia that his roommate planned to throw him 
out, and he thought his job was not secure even though his 
co-workers assured him that it was.  The veteran's GAF score 
was 55, and the highest GAF score within the past year was 
70.  The diagnosis was recurrent, moderate, chronic major 
depressive disorder with paranoid personality disorder and 
full interepisode recovery.  

In the December 1995 notice of disagreement and a September 
1996 statement, the veteran alleged that, under the orders of 
his first sergeant and flight commander, he was examined at 
the mental health clinic in service due to suicidal behavior 
and dreams that he killed his wife.  He alleged that he was 
examined several times per week from February 1993 to June 
1993.  He alleged that he was also seen at the Army Medical 
Center and placed on Doxepin, a medication for depression and 
mood elevation.  He alleged that, following discharge, he was 
also examined 3-4 times per week from August 1993 to December 
1993.  He alleged that, after a move to another state, he was 
examined in February 1994 and placed on Zoloft for anxiety 
and depression related to problems developed in service.  The 
veteran alleged that he was unable to function at a job for 
more than 6-7 months at a time or to function in college.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  A psychosis may be presumed to 
have been incurred service if it is manifested to a degree of 
10 percent within one year following the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

A veteran is presumed to be in sound condition when accepted 
for service, with the exception of disorders noted at the 
time of entrance into service unless clear and unmistakable 
(obvious and manifest) evidence demonstrates that the injury 
existed prior to service.  38 U.S.C.A. §§ 1111; 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

As a preliminary matter, the Board will adjudicate the claim 
based on the current evidence of record because the veteran 
failed to report for scheduled hearings and VA examinations.  
During the pendency of this appeal, the veteran moved to 
several different cities in several different states.  
Generally, the RO learned of each relocation from postal 
service forwarding information.  In spite of several attempts 
to locate the veteran, the veteran's current whereabouts are 
unknown.  

The veteran failed to report for scheduled hearings in August 
1998, January 1999, and July 1999.  The notice of the August 
1998 hearing listed an ambiguous hearing date of 08/10/199, 
and the notice of the July 1999 hearing was returned as 
undeliverable.  However, the veteran received notice of the 
January 1999 hearing because the notice was mailed to the 
veteran and was not returned as undeliverable.  The United 
States Court of Appeals for Veterans Claims has held that the 
law requires only that the VA mail a notice; it then presumes 
the regularity of the administrative process "in the absence 
of clear evidence to the contrary."  Mindenhall v. Brown, 7 
Vet. App. 271 (1994).  The veteran also failed to report for 
2 scheduled VA examinations in October 1998.  Moreover, the 
veteran's representative rested the appeal in June 1999, and 
neither the veteran nor his representative requested another 
examination or hearing or filed a motion for a new hearing.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record because notices were sent to the 
veteran's "latest address of record," and the veteran did not 
show good cause for failing to appear.  See 38 C.F.R. 
§ 3.655(b), 20.704(d) (1999).  

In any event, the evidence of record established a well 
grounded claim.  The September 1995 examination report from 
Bridgeway Center Inc. stated a diagnosis of a current 
psychiatric disability, currently diagnosed as recurrent 
moderate chronic major depressive disorder with paranoid 
personality disorder.  Service medical records in May 1993 
and June 1993 showed an in-service diagnosis of a psychiatric 
disorder, diagnosed as adjustment disorder with mixed anxiety 
and depressed mood.  Moreover, a psychiatric disability 
manifested to a degree of at least 10 percent within 1 year 
of the June 1993 separation from service because, in February 
1994, the Philhaven outpatient progress notes stated a 
diagnosis of major depression and a GAF score of 60.  The 
veteran also satisfied the Caluza nexus requirement because 
the February 1994 examiner stated that the veteran was at the 
clinic partly because of the breakup of his marriage in 1992-
1993, an event during service.  The record also showed 
continuing symptomatology since service because the 
examinations of February 1994 and September 1995 showed a 
diagnosis of a psychiatric disability, currently diagnosed as 
a recurrent chronic moderate major depressive disorder, and 
the veteran's lay statements asserted continuity of symptoms 
of a psychiatric disability since service.  Therefore, the 
claim for service connection for a psychiatric disability, 
currently diagnosed as major depressive disorder with 
paranoid features, is well grounded.  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The veteran received the opportunity but did not 
report for VA examinations and hearings.  He filed lay 
statements with the RO, and the RO obtained medical records 
from the identified health care providers.  The RO tried to 
maintain contact with the veteran who moved frequently 
without notice.  Therefore, the VA has fulfilled the duty to 
assist under 38 U.S.C.A. § 5107(a).  

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  In this case, a preponderance of the 
evidence shows that the veteran's psychiatric disability, 
currently diagnosed as recurrent chronic moderate major 
depressive disorder with paranoid features, had its onset 
during service.  The evidence clearly shows that the 
veteran's chronic depressive disorder is attributed to his 
time in military service.  Depressive symptoms were noted in 
service, depression continued to be reported after service, 
and the diagnosis of chronic major depressive disorder was 
associated with the veteran's symptoms in service.  
Accordingly, the service connection is in order.   



ORDER

Entitlement to service connection for a psychiatric 
disability, currently diagnosed as a major depressive 
disorder with paranoid features, is granted.  





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

